Title: From George Washington to Charles Vancouver, 30 June 1785
From: Washington, George
To: Vancouver, Charles



sir,
Mt Vernon 30th June 1785.

Your favor of the 10th of last month came safely to hand.
You do me much honor by proposing to inscribe a work (of which you sent me a specimen) to my special patronage & protection: but tho’ willing to give every support to the encouragment of literature & useful knowledge, which may be within my sphere of action; yet, on the present occasion I must beg leave to decline the honor of having your labors dedicated to me. With chearfulness I will follow the subscriptions (wch I presume must ’ere this, be pretty well advanced) of Gentn of my acquaintance; & with a proper sense of the distinction meant for me—I am &:

G: Washington

